Name: 98/281/EC: Commission Decision of 17 April 1998 authorising the Member States to permit temporarily the marketing of seed of sheep's fescue (Festuca ovina L.) not satisfying the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  economic geography;  plant product;  marketing;  European Union law
 Date Published: 1998-04-29

 Avis juridique important|31998D028198/281/EC: Commission Decision of 17 April 1998 authorising the Member States to permit temporarily the marketing of seed of sheep's fescue (Festuca ovina L.) not satisfying the requirements of Council Directive 66/401/EEC Official Journal L 127 , 29/04/1998 P. 0031 - 0031COMMISSION DECISION of 17 April 1998 authorising the Member States to permit temporarily the marketing of seed of sheep's fescue (Festuca ovina L.) not satisfying the requirements of Council Directive 66/401/EEC (98/281/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by the Directive 96/72/EC (2), and in particular Article 17 thereof,Having regard to the request submitted by Sweden,Whereas in Sweden the production of seed of certain varieties of the category 'certified seed` of sheep's fescue (Festuca ovina L.) satisfying the requirements of the said Directive in relation to minimum germination capacity has been insufficient in 1997 and is therefore not adequate to meet that country's needs; whereas those varieties have proven to be suitable under the climatic conditions in the northern part of the applicant country, to have good wintering capacity and to be resistant to winter damage;Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive;Whereas Sweden should therefore be authorised to permit for a period expiring on 30 April 1998 the marketing of seed of the abovementioned species subject to less stringent requirements;Whereas, moreover, other Member States which are able to supply Sweden with such seed not satisfying the requirements of the said Directive should be authorised to permit the marketing of such seed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 Sweden is authorised to permit, for a period expiring on 30 April 1998, the marketing in its territory of a maximum of 1,4 tonnes of seed of the category 'certified seed` of the varieties of sheep's fescue (Festuca ovina L.) listed below which do not satisfy the requirements laid down in Annex II to Directive 66/401/EEC with regard to minimum germination capacity, provided that the germination capacity is at least 65 % of pure seed and the official label bears the endorsement 'minimum germination capacity 65 %`:(i) Barfina;(ii) Barreppo;(iii) Biljart;(iv) Valda;(v) Waldina.Article 2 Member States other than the applicant Member State are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territory of the seed authorised to be marketed under this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territory pursuant to this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 17 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2298/66.(2) OJ L 304, 27. 11. 1996, p. 10.